             9opartmervoz
         oT                     %
                                    6)              .
                                        ' U.S.DepartmentofJustice                                                                                                                                         Mid-AtlanticLaboratory
                                      . i          ,
         *                          - # DrugEnforcementAdministration                                                                                                                                     Larg6,MD
        *.*                   sè..J' .
           oeOforcemeg       xh   '

                                                                                                                                                                                                                                  .         .    z    .            *...

    ATF-Bri
          stolbsi
                ce                                                                                                                                                  CaseNumber:768010-17-0030                                                                             '
    1913LeeHwy.,Ste.2A                                                                                                                                              LIM 5Number:2018-5171
                                                                                                                                                                                        .3-02336
    Bristol,VA24201



'
           Exhibi
                t                                             Substancets)ldentified                                                                 NetWeight                                  ' SubstancePurity                               'AmountPuiesubstance
           00047                                   d-Methamphetamine..Hydrochloride                                                               81.24g:i0.01g                                         90% :i4%                                          73.11g:i2.93g
                                                                                                                                                                                                        '
                                                                                                                                                                                                       ;
           09047                                           DimethylSulfone                                                                                                                                --                                                   --
    Remarks:
    Exhibi
         t00047:ThenetweightwasdeterminedW directweighingofaIIunitts).Thenetweightuncertaint
                                                                                           -yval
                                                                                               uerepresentsanexpanded
    uncertaintyestimateatthe95% levelofconfidence.                                                  .

    Exhibit00047:Puritydeterminedfrom testingthecomposite;thepurit'yandamountpuresubstancevaluesarerepresentativeoftheentire
    exhibit.AIluncertaintvvaluesrepresentexpandedunceoaint'yestimatesatthe95% levelofconfidence.
    sE
    .
    l.u
      .l.I
      k  f:
          i
          1
          l'
           :w
           ;l
            ik
             s
             1
             p
             .
             1k
              /
              1'1
                .
                :
                )
                4
                ,1.
                  -s'
                    .)'
                      .'*;.s.oJ      '.
                                      ()'x..t   '.
                                                 ..>' :-   3:
                                                            (k.. 'kgj$    .y1:  .u. 'i.a) %'.X.'''.'.
                                                                                                    '.''  '?   1 ' L.Kyq..-'-...a!.r.,   -.
                                                                                                                                          .''F,  ,..q
                                                                                                                                                    ..  .. . ..
                                                                                                                                                              1. ..',.: '&;. a
                                                                                                                                                                             .y?>- .' '.k
                                                                                                                                                                                        ..     .; ,G'   e'.'c'L
                                                                                                                                                                                                              ..kL--... '      .z..t ;.   s--.:
                                                                                                                                                                                                                                              ..      ., n.-'.... eh    4.   ;''--
          .
                . :
                  .
                  11E,
                     l
                     1;.
                      l
                      :E r
                         k
                        ll
                         I! 5
                            ;*.
                              ,.
                             .. '.
                                 -
                                 --,
                                 .
                                 ' '.
                                    .-.f
                                      'ïn.  .
                                          -L:
                                            ;
                                            .j-
                                              v)
                                              '
                                              -?
                                               ';C
                                                 k
                                                 -
                                                 .u.?h;
                                                  '     4obt
                                                      : . . ..r
                                                       .,      'u
                                                            '';t
                                                            .         )
                                                                      ,
                                                                      t
                                                                      ,?
                                                                ïî(z.ïs
                                                                ,     .j;
                                                                        k
                                                                        t
                                                                       u;
                                                                       L,
                                                                        .k,j1 .).
                                                                             -t
                                                                              -  k.-.T
                                                                                s'
                                                                                '.    .C
                                                                                       h'
                                                                                        .-4.T
                                                                                              ï
                                                                                              )
                                                                                              ..'7
                                                                                              i  r'
                                                                                                    ..
                                                                                                    ;, j
                                                                                                       )C
                                                                                                     ';/
                                                                                                       z;
                                                                                                        L:-  tr.
                                                                                                          -il.
                                                                                                             ( ;
                                                                                                               .
                                                                                                               :
                                                                                                               t.'
                                                                                                               .
                                                                                                               . .
                                                                                                                 7
                                                                                                                 '
                                                                                                                 ..''                .
                                                                                                                                     z'...
                                                                                                                                        .3
                                                                                                                                         ..)
                                                                                                                                               a
                                                                                                                                              .:
                                                                                                                                               3b;; -,h?'-.-.. . z-        .
                                                                                                                                                                  ?'n.. --r.z
                                                                                                                                                                            '
                                                                                                                                                                            t:
                                                                                                                                                                             .
                                                                                                                                                                             .!g
                                                                                                                                                                            .n  .ï
                                                                                                                                                                               .ï -
                                                                                                                                                                                 b'
                                                                                                                                                                                  ..,.
                                                                                                                                                                                     -
                                                                                                                                                                                     ..
                                                                                                                                                                                    ;.   --.'p.
                                                                                                                                                                                              ...,-t- -
                                                                                                                                                                                                    -.'
                                                                                                                                                                                                       -
                                                                                                                                                                                                       .   .
                                                                                                                                                                                                         '.>;
                                                                                                                                                                                                            i
                                                                                                                                                                                                      . ..-. .-
                                                                                                                                                                                                                      .-.-.- -,.. ..- :q ):
                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                     z-.'(
                                                                                                                                                                                                                                     .    .   .)
                                                                                                                                                                                                                                              ?. q
                                                                                                                                                                                                                                                 u.'
                                                                                                                                                                                                                                               ;-'
                                                                                                                                                                                                                                                 x z-;:,- .
                                                                                                                                                                                                                                                          ï4.
                                                                                                                                                                                                                                                        ':.   -.-
                                                                                                                                                                                                                                                                ..7x.
                                                                                                                                                                                                                                                                    -,vi
                                                                                                                                                                                                                                                                       )
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       .tt-
                                                                                                                                                                                                                                                                          ..u.
                                                                                                                                                                                                                                                                             -   ..r
                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                   ,              -%   .


    DateAcceptedbyI
                  -aboratory: 04/16/2018                                                            -         GrossWeight:128.
                                                                                                                             4g                                                                      DateReceivedbyExami
                                                                                                                                                                                                                       nèr: 11/06/2018
    Exhibit '                                  No.Units                                          Pkg.(Inner)                                                       Form                                                                   ReserveW t.
    00047                                                                                  ZiplockPlasticBag                                                   Crystalline                                                                      79.23g
    Remarks:
'r.
 Ex..h%I.b!j,wI'it
                 bz.pJ
                    i
                    .
                    '
                    .Ae.:'
                         t.
                         n.a'
                            at..l.,tJ.s.l's.q*
                            Q
                           14
                            r .,?
                                t.r..
                                    %'
                                     .:
                                      .v.,k
                                          .
                                          ,
                                          s
                                          .
                                             y' ..
                                             ,
                                           )..
                                             ?
                                             .
                                             :a
                                              tèf
                                              k:. '.i)
                                                 .)
                                                a'-
                                                  1
                                                  .-
                                                   ' i.'''.
                                                      x.
                                                   ....c
                                                       .
                                                       ,
                                                       '
                                                       -.
                                                        -
                                                        œ)
                                                        .
                                                          :
                                                          x'
                                                           ;.
                                                         t.-'.
                                                           .,
                                                            a
                                                            (
                                                            .j)
                                                            4,,
                                                              .
                                                              j
                                                              $'
                                                                (
                                                                2'b.k
                                                              ''.
                                                                .
                                                               .&o
                                                                 :
                                                                 t'
                                                                  :
                                                                  ).k'-.
                                                                       j
                                                                   z.,..
                                                                       ea
                                                                        .
                                                                        it
                                                                          z
                                                                          '.
                                                                       1;'.
                                                                         jp.
                                                                           '
                                                                           ï.q-:-.
                                                                           %'..
                                                                             z.: 'r
                                                                                  l .m
                                                                               skk:r
                                                                                   ùj'xX.
                                                                                    .s
                                                                                        k.
                                                                                         ...'
                                                                                     i.=.:  '.S2'
                                                                                              -.tl'
                                                                                         ...:'-)-.
                                                                                                  te
                                                                                                 t.
                                                                                                  s:x'L
                                                                                                  /t)
                                                                                                      f
                                                                                                      '
                                                                                                    .c3
                                                                                                        '
                                                                                                      ,...
                                                                                                         %..
                                                                                                        't 'XjJ
                                                                                                              -'''
                                                                                                             t.
                                                                                                      . . .,F: k;
                                                                                                                .
                                                                                                                e
                                                                                                                ,-:.'.'''
                                                                                                                .6.y
                                                                                                                   .. :.
                                                                                                                       :
                                                                                                                       --.*.-''''è'
                                                                                                                       .'..t .r
                                                                                                                              â'1*
                                                                                                                                    +V
                                                                                                                                  .v.
                                                                                                                                 .r.'.
                                                                                                                                     s
                                                                                                                                         >j
                                                                                                                                     ';,à;Qj
                                                                                                                                           %
                                                                                                                                           'd()
                                                                                                                                     v- y ..'. 'yj
                                                                                                                                              'j
                                                                                                                                             :...
                                                                                                                                                :
                                                                                                                                                  '%
                                                                                                                                                 .i  1..
                                                                                                                                                   '$.
                                                                                                                                                x'...
                                                                                                                                                       y
                                                                                                                                                       ;'/
                                                                                                                                                       . -lz.'
                                                                                                                                                             L.:'. '.'A'..'.'
                                                                                                                                                                        .,  :u..t
                                                                                                                                                                                a'  '>
                                                                                                                                                                                 '.;.
                                                                                                                                                                                    %  '
                                                                                                                                                                                       .2.' >
                                                                                                                                                                                     -''    .
                                                                                                                                                                                            -..'
                                                                                                                                                                                               .-..' t-y:7''
                                                                                                                                                                                                           '.
                                                                                                                                                                                                            ;+.'-''.' '*...
                                                                                                                                                                                                            .
                                                                                                                                                                                                                          .'%)'.
                                                                                                                                                                                                                          a.rt      ' .''
                                                                                                                                                                                                                              ''.7'.y
                                                                                                                                                                                                                                    x. ..mo-.'
                                                                                                                                                                                                                                         ',ft'.î.
                                                                                                                                                                                                                                                i  j.;'
                                                                                                                                                                                                                                                . .. h''k.'v'*,
                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                     .        ...
                                                                                                                                                                                                                                                                :r'-e 'V:.
                                                                                                                                                                                                                                                                  . ''-.. t
                                                                                                                                                                                                                                                                   ,.-     g't%>'.x
                                                                                                                                                                                                                                                                     . ..,.k
                                                                                                                                                                                                                                                                           g.
                                                                                                                                                                                                                                                                            %.ex
                                                                                                                                                                                                                                                                                  .''.
                                                                                                                                                                                                                                                                                     e'''>..
                                                                                                                                                                                                                                                                                  . '.  .('' '''''.
                                                                                                                                                                                                                                                                                        #.        r.
    Sampling:
    Exhibit00047:A com positewasformedfrom 1unitfortest-
                                                       lngof1unitreceived.M erhamphetamineandDimethylSulfoneconfirmedinthe
    composite.Saltform andisomerdeterminedfrom testingthecom posite.
    Exhibit                 SummaryofTestts)
    00047                   GasChromatography,GasChromatography/MassSpedrometry,InfraredSpectroscopy
    Exhibit                 PurityTestts)
    00047                   DEA1O3L(GasChromatography)




                                                                                                                                                                                                                                 GOVZRNMENT q
                                                                                                                                                                                                                            1# G.JIBJ
                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                    T n
                                                                                                                                                                                                                                      :
                                                                                                                                                                                                                                      l tl pôa .o,



    AnalyzedBy:/S/TaraM.Remagen,Seni  orForensicChemist                                                                                                                                                             Date:11/09/2018
'
    ApprovedBy:/S/ JonathanK.Liu,Seni
                                    orForensicChemîst                                                                                                                                                               Date:11/13/2018
    DF.AForm ll3August2013                                                                                                                                                                                                   DykesDiscoveq/010170                                Page1ofl
                   Case 1:19-cr-00011-JPJ-PMS Document 110-1 Filed 10/30/19 Page 1 of 1 Pageid#: 341
